Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the request for continued examination filed October 13, 2021.
Claims 1-5, 7, and 26-36 are pending.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated October 13, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Allowable Subject Matter
Claims 1-5, 7, and 26-36 are allowed.
The following is an examiner’s statement of reasons for allowance:
An updated search was performed and the prior art references were considered. The examiner notes, the prior art generally discloses of presenting functions capable of being performed by another device (e.g. Kakuda et al. US Publication 20050172228A1); however, the prior art does not disclose “in response to a request for a connected device to perform a function though spoken utterance, determining another function to recommend, wherein the other function is different than the identified function and is capable of being performed by the other connected device”, “identifying another connected device based on a stored device topology that indicates a relationship of the other connected device to the client device or the connected device”, and “displaying a composite interface panel comprising a graphical control element for controlling the other function, wherein selection of the 
Additionally, the prior art does not teach “determining that a particular function at least partially effectuated a current status of another connected device”, “in response to a request for a connected device to perform a function though spoken utterance, determining another function to recommend, wherein the other function is different than the identified function and is capable of being performed by the other connected device and wherein determining the other function includes determining that a particular function at least partially effectuated the current status of the connected device and selecting the other function for recommending based at least in part of the particular function being different that the other function”, and “displaying a composite interface panel comprising a graphical control element for controlling the other function, wherein selection of the control element caused the other connected device to perform the other function” as recited in independent claim 26. Accordingly, independent claim 26 along with respective dependent claims 27-30 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145